PER CURIAM.
The five appellants in this case were charged with various violations of the lottery statutes and entered pleas of nolo contendere pursuant to a negotiated agreement with the state. The appellants specifically reserved their right to appeal the trial court’s denial of their motions to suppress evidence obtained from searches of two residences. The parties stipulated, and the trial court agreed, that the motions to suppress were dispositive of the case. The gravamen of the appeal concerns the alleged deficiency of the affidavits submitted by the investigating police officers m support of their application for search warrants. The appellants claim that the affidavits failed to provide the requisite probable cause to support the trial court’s issuance of the search warrants. Having carefully reviewed each of the lengthy, detailed affidavits, we conclude that they satisfy the standard established by this court in Machado v. State, 363 So.2d 1132 (Fla. 3d DCA 1978), cert. denied, 373 So.2d 459 (Fla.1979). Accordingly, we affirm the trial court’s denial of the motions to suppress and affirm the convictions and sentences entered upon the appellants’ pleas. Our finding that the trial court correctly denied the motions to suppress on the merits obviates the need for us to address appellants’ alternative argument that the good faith exception of United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), does not pertain to this case.
AFFIRMED.